DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the feature “A focusing unit for a transmitter and receiver unit of a communication system” specified in the claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 

                                                    Claim Objections
3.	Claims 5-20, 24-27 and 31-37 are objected to because of the following informalities:  
Claims 5-20, 24-27 and 31-37 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from an other multiple dependent claim (i.e., multiple dependent claim 3).  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In Claim 1, line 1, the phrase “and/or” is unclear or undefined.
	Regarding claims 19-20, claims 19-20 claim both an apparatus and a method steps of using the apparatus is indefinite under 35 U.S.C. 112, second paragraph. See In Ex part Lyell, 17 USPQ2d 1548 (Bd. Pat App & Inter. 1990) and see MPEP 2173.05(p) section II.
21 recites the limitation "the calibration method" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 21, lines 1 and 5, the phrases “A data transmission method” and “the calibration method” are unclear or undefined.

                                           Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (Pub. No.: US 2020/0127738) in view of Jurik et al (US Patent No. 8,496,354 cited by applicant).
	Regarding claim 1, as it is understood in view of the above 112 problem, referring to Figures 2, 8, 9 and 11, Nakao et al teaches 

at least two lens (i.e., lens 24 and lens 25, Fig. 2) positioned in a face-to-face configuration; and
an actuator (i.e., actuator 24 and actuator 25, Fig. 2) operative, according to a received control signal, to move one of the lens arrays relative to the other,
whereby the motion is operative to redirect electromagnetic radiation passing successively through the lens (i.e., Figures 2, 8, 9 and 11, page 2, paragraphs [0028]-[0039], page 3, paragraphs [0040]-[0059], and page 4, paragraphs [0060]-[0107]).
Nakao et al differs from claim 1 in that he fails to specifically teach the at least two lens are two lens arrays. However, Jurik et al in US Patent No. 8,496,354 teaches  the at least two lens (i.e., lens 122 and lens 123, Figs. 7 and 8) are two lens arrays (i.e., Figures 7 and 8, col. 4, lines 20-67, col. 5, lines 1-60, and col. 7, lines 11-18). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the at least two lens are two lens arrays as taught by Jurik et al in the system of Nakao et al. One 
Regarding claim 2, the combination of Nakao et al and Jurik et al teaches further comprising one or more additional lenses or lens arrays (i.e., additional lens 29, Fig. 2, 8, 9 and 11 of Nakao et al).

8.	Claims 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (Pub. No.: US 2020/0127738) in view of Jurik et al (US Patent No. 8,496,354 cited by applicant) and further in view of Wilcken et al (Pub. No.: US 2006/0076473 cited by applicant).
Regarding claim 3, the combination of Nakao et al and Jurik et al differs from claims 3 in that it fails to specifically teach the one of more additional lenses comprise a Fresnel lens. However, Wilcken et al in Pub. No.: US 2006/0076473 teaches the lenses comprise a Fresnel lens (i.e., lens 104, Fig. 3)(i.e., Figures 3, pages 2 and 3, paragraph [0026]). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the lenses comprise a Fresnel lens as taught by Wilcken et al in the system of the combination of  Nakao et al and Jurik et al. One of ordinary skill in 
Regarding claim 4, the combination of Nakao et al, Jurik et al, and Wilcken et al teaches in which the one or more additional lenses comprise a collimating lens (i.e., additional lens 29, Figs. 2, 8, 9, and 11 of Nakao et al).
	Regarding claim 5, the combination of Nakao et al, Jurik et al, and Wilcken et al teaches further comprising a parabolic mirror (i.e., parabolic mirror 12, Figs. 8, 9 and 11 of Nakao et al).
Regarding claim 6, the combination of Nakao et al, Jurik et al, and Wilcken et al teaches in which each of the lens arrays is substantially planar (i.e., each of the lens arrays 122 and 123 is substantially planar, Figs. 7 and 8 of Jurik et al).
Regarding claim 7, the combination of Nakao et al, Jurik et al, and Wilcken et al teaches in which each of the lens arrays is curved (i.e., each of the lens arrays is curved 122 and 123, Figs. 7 and 8 of Jurik et al).
Regarding claim 8, the combination of Nakao et al, Jurik et al, and Wilcken et al teaches in which each of the lens arrays has,  at least a plurality of locations, a centre of curvature which is substantially equal to the centre of curvature of a corresponding portion of the other lens array (i.e., lens arrays 122 and 123, Figs. 7 and 8 of Jurik et al).

Regarding claim 10, the combination of Nakao et al, Jurik et al, and Wilcken et al teaches comprising multiple sets of lens arrays (i.e., lens arrays 122 and 123, Figs. 7 and 8 of Jurik et al).
Regarding claim 11, the combination of Nakao et al, Jurik et al, and Wilcken et al teaches a transmitter unit (i.e., transmitter 2, Figs. 2, 9, and 11 of Nakao et al) for a communications system, the transmitter unit comprising at least one focusing unit (i.e., lens arrays 122 and 123, Figs. 7 and 8 of Jurik et al), and an electromagnetic radiation generator unit (i.e., laser diode 21, Fig. 2 of Nakao et al) and arranged to generate electromagnetic radiation and transmit it towards the focusing unit, whereby the focusing unit is operative to focus the electromagnetic radiation into a beam, and the actuator (i.e., actuators 24 and 25, Fig. 2 of Nakao et al) is operative to control a direction in which the beam propagates away from the transmitter unit based on the control signal.
Regarding claim 12, the combination of Nakao et al, Jurik et al, and Wilcken et al teaches in which the electromagnetic radiation generator unit (i.e., laser 
Regarding claim 13, the combination of Nakao et al, Jurik et al, and Wilcken et al teaches comprising an array of said focusing units (i.e., lens array 122 and 123 of Jurik et al) and at least one electromagnetic radiation generator unit (i.e., light module 106, Figs. 7 ad 8 of Jurik et al) for each focusing unit.

9.	Claims 14-20, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al (Pub. No.: US 2020/0127738) and Jurik et al (US Patent No. 8,496,354 cited by applicant)  in view of Wilcken et al (Pub. No.: US 2006/0076473 cited by applicant) and further in view of Tholl et al (US Patent No. 7,787,016).
Regarding claim 14, the combination of Nakao et al, Jurik et al, and Wilcken et al differs from claim 14 in that it fails to specifically teach the two lens arrays in the receiver unit. However, Tholl et al in US Patent No. 7,787,016 teaches the two lens arrays (i.e., lens arrays 10 and 12, Figs. 1 and 4) in the receiver unit (i.e., Figures 1 and 4, col. 3, lines 64-67, col., 4, lines 1-67, and col. 5, lines 1-6). Based on this teaching, it would have been obvious to one having skill in the art at the time the invention was made to incorporate the two lens arrays in the receiver as 
Regarding claim 15, the combination of Nakao et al, Jurik et al, Wilcken et al, and Tholl et al teaches further comprising: a positional detector (i.e., detector 15, Figs. 8, 9 and 11 of Nakao et al) arranged to receive a portion of the beam directed by the focusing unit, and to generate an electronic signal from the received portion of the beam; and a controller arranged to generate the control signal for the actuator (i.e., actuator 16, Figs. 8, 9 and 11 of Nakao et al) based on the electronic signal.
Regarding claim 16, the combination of Nakao et al, Jurik et al, Wilcken et al, and Tholl et al teaches in which electromagnetic capture unit is positioned at a focal point of the focusing unit (i.e., Figs. 8, 9 and 11 of Nakao et al, and Figs. 1 and 4 of Tholl et al).
Regarding claim 17, the combination of Nakao et al, Jurik et al, Wilcken et al, and Tholl et al teaches comprising an array of said focusing units and at least one electromagnetic radiation capture unit for each focusing unit (i.e., lens arrays 10 and 12, Figs. 1 and 4 of Tholl et al).

and a receiver unit (i.e., transmitter unit 2 and receiver unit 1, Figs. 9 and 11 of Nakao et al).
	Regarding claim 19, the combination of Nakao et al, Jurik et al, Wilcken et al, and Tholl et al teaches comprising generating a control signal for the actuator to redirect a beam generated by the transmitter unit (i.e., a control signal controls actuators 24 and 25, Figs. 2, 9 and 11 of Nakao et al).
Regarding claim 20, the combination of Nakao et al, Jurik et al, Wilcken et al, and Tholl et al teaches comprising generating a control signal for the actuator to redirect the reception direction of the receiver unit (i.e., a control signal controls actuator 16, Figs. 8, 9 and 11 of Nakao et al).
Regarding claim 36, the combination of Nakao et al, Jurik et al, Wilcken et al, and Tholl et al teaches including deformable lenses (i.e., a control signal controls actuators 24 and 25, Figs. 2, 9 and 11 of Nakao et al).
Regarding claim 37, the combination of Nakao et al, Jurik et al, Wilcken et al, and Tholl et al teaches including microlens arrays with dynamically adjustable optical parameters (i.e., a control signal controls actuators 24 and 25, Figs. 2, 9 and 11 of Nakao et al).

10.	Claims 21-23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Juarez et al (Pub. No.: US 2016/0112124) in view of Dimmler et al (Pub. No.: US 2003/0067657) and further in view of Cheng et al (US Patent No. 6,577,421).
	Regarding claims 21 and 28, as it is understood in view of the above 112 problem, referring to Figures 1A-1B, 2 and 3, Juarez et al teaches a data transmission method for an optical communications system comprising at least one transmitter unit (i.e., first FSOC Platform 10, Fig. 1A) and a receiver unit (i.e., second FSOC Platform 10, Fig. 1A), the receiver unit (i.e., second FSOC Platform 10, Fig. 1A) comprising at least one receiver which comprises a set of two or more electromagnetic radiation (EMR) capture units (i.e., second optical terminal 20 and second beacon receiver 300, Fig. 1A), the method comprising:
each transmitter unit (i.e., first FSOC Platform 10, Fig. 1A) transmitting at least EMR two signals (i.e.,  first optical terminal 20 and first beacon transmitter 200, Fig. 1A) to the receiving unit (i.e., second FSOC Platform 10, Fig. 1A), including a beacon signal (i.e., beacon signal 212, Fig. 1A) and a data signal (i.e., data signal 12, Fig. 1A), the beacon signal having at least one characteristic which is different from the data signal (i.e., Figures 1A, 1B, 2 and 3, page 2, paragraphs 
Juarez et al differs from claims 21 and 28 in that he fails to specifically teach a calibration signal, the receiver unit using outputs of the EMR capture units when the calibration signal is incident on the receiving unit, to determine a corresponding profile for the transmitter unit, the profile indicating wave front distortion and power distribution over the EMR capture units of EMR transmitted by the transmitter unit, the receiver unit using data from the outputs of the EMR capture units when a data signal from the corresponding transmitter unit is incident on the receiving unit, and the profile for the transmitter unit, to obtain data from the data signal, and a focusing unit for focusing EMR onto the corresponding set of EMR capture units. However, Dimmler et al in Pub. No.: US 2003/0067657 teaches teach a calibration signal (i.e., position tracker 70 produces calibration signal, Fig. 2), the receiver unit using outputs of the EMR capture units (i.e., position tracker 70 and communication receiver 68, Fig. 2) when the calibration signal is incident on the receiving unit, to determine (i.e., pointing and tracking processor 72, Fig. 2) a corresponding profile for the transmitter unit, the profile indicating wave front distortion and power distribution over the EMR capture units of EMR transmitted by the transmitter 
Regarding claim 22, the combination of Juarez et al, Dimmler et al, and Cheng et al teaches in which the calibration signal is transmitted at a different time from the data signal (i.e., page 3, paragraph [0028], Fig. 2 of Dimmler et al, and col. 5, lines 10-67, Figs. 2-4 of Cheng et al).
Regarding claim 23, the combination of Juarez et al, Dimmler et al, and Cheng et al teaches in which the calibration signal is transmitted simultaneously with the data signal (i.e., page 3, paragraph [0028], Fig. 2 of Dimmler et al, and col. 5, lines 10-67, Figs. 2-4 of Cheng et al).

11.	Claims 24-27 and 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Juarez et al (Pub. No.: US 2016/0112124) and Dimmler et al (Pub. No.: US 2003/0067657)  in view of Cheng et al (US Patent No. 6,577,421) and further in view of Byers (Pub. No.: US 2015/0349881).
Regarding claim 24, the combination of Juarez et al, Dimmler et al, and Cheng et al differs from claim 24 in that it fails to specifically teach the focusing unit of each receiver of the receiver unit is operative to direct EMR incident on 
Regarding claims 25 and 30, the combination of Juarez et al, Dimmler et al, Cheng et al, and Byers teaches in which the focusing structure of each receiver of the receiver unit is a dome covering the set of EMR capture units (i.e., focusing unit 133 is a dome, Figs. 1 and 2 of Byers).
Regarding claims 26 and 31, the combination of Juarez et al, Dimmler et al, Cheng et al, and Byers teaches upon a plurality of the transmitter units transmitting calibration signals, obtaining a respective profile for each transmitter unit; and upon the transmitter units transmitting respective data signals simultaneously, resolving the data signals from each other using the respective  profiles (i.e., Figs. 1 and 2 of Dimmler et al, and Figs. 2-4 of Cheng et al).
Regarding claim 27, the combination of Juarez et al, Dimmler et al, Cheng et al, and Byers teaches in which the at least one characteristic is that the calibration signal has a lower data transmission rate than the data signal (i.e., calibration signal, col. 5, lines 10-67, Figs. 2-4 of Cheng et al).
Regarding claim 29, the combination of Juarez et al, Dimmler et al, Cheng et al, and Byers teaches in which a plurality of the EMR capture units are provided 
Regarding claims 32 and 33, the combination of Juarez et al, Dimmler et al, Cheng et al, and Byers teaches where polarisation is used to distinguish signals or data (i.e., Figs. 10 and 11 of Juarez et al).
Regarding claim 34, the combination of Juarez et al, Dimmler et al, Cheng et al, and Byers teaches where any lens arrays are microlens arrays (MLAs) (i.e., micro-lens arrays 122 and 123 , Figs. 7 and 8 of Jurik et al, and micro-lens 231, Fig. 2 of Byers).
Regarding claim 35, the combination of Juarez et al, Dimmler et al, Cheng et al, and Byers teaches where a lens array is combined with an optical element or lens array of different spacing, such as in a dome with a MLA on the outer surface and a Fresnel concentrator on the inner surface (i.e., micro-lens 231, Fig. 2 of Byers).

                                                          Conclusion
12.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


13.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hanh Phan whose telephone number is (571)272-3035. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kenneth Vanderpuye, can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703)305-4700.

/HANH PHAN/Primary Examiner, Art Unit 2636